Case 1:19-mj-00312-CFH Document1 Filed 05/10/19 Page 1 of 7

AO 106 (Rev. 04/10) Application for a Search Warrant (Page /)

 

UNITED STATES DISTRICT COURT
for the
Northern District of New York

    

AT____ ocLock

John M, Domurad, Clerk ~ Albany

     

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
718 Central Avenue, Apartment 2
Albany, New York 12206

 

Case No. 1:19-MI- (AC CH)

ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and
state under penalty of perjury that | have reason to believe that on the following person or property:
(identify the person or describe the property to be searched and its given location):

See Attachment A

located inthe Northern District of New York , there is now concealed
(identify the person or describe the property to be seized):

Fraudulent permanent resident card bearing AMBROCIO VICENTE’s name located inside the premises
The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

& evidence of a crime;

&) contraband, fruits of crime, or other items illegally possessed;

& property designed for use, intended for use, or used in committing a crime;

[1] aperson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1546(a) Fraud and misuse of visas, permits and other documents.

The application is based on these facts:
See Attached Affidavit

{ Continued on the attached sheet.
O_~Delayed notice of days (give exact ending date if more than 30 days):

is requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
\

Attested to by the Applicant in Accordance with < pligant 's signature
the Requirements of Rule 4.1 of the Federal Rules

SE Cvininal Procedure, Deportation Officer, Devon P. Haskins (ICE)

Printed name and title

 
Case 1:19-mj-00312-CFH Document 1 Filed 05/10/19 Page 2 of 7

AO 106 (Rev. 04/10) Application for a Search Warrant (Page 2)

 

Sworn to before me and signed in my presence. Ze
Date: Way lb, 301F (Be
/ GS

Judge's signature

City and State: Albany, NY Hon. Daniel J. Stewart, U.S. Magistrate Judge

 

Printed name and title
Case 1:19-mj-00312-CFH Document1 Filed 05/10/19 Page 3 of 7

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

In the Matter of the Search of

718 Central Avenue, Apartment 2
Albany, New York 12206

Case No. 1 :19-Ms- 3IACCFH )

Nee ee eee

AFFIDAVIT IN SUPPORT OF APPLICATION FOR A SEARCH WARRANTS

A. Background

15 I, Devon P. Haskins, being duly sworn, depose and states as follows:

1 am a Deportation Officer with Immigration and Customs Enforcement (ICE)
and have been since November 2015. I am assigned to the Albany, New York
Office. During my career | have investigated a variety of federal violations
pertaining to visa fraud, identity theft, and various other immigration violations.
In my current assignment, I primarily investigate violations of immigration laws.
I have experience regarding these federal violations through my daily

investigative responsibilities and extensive training.

B. Purpose of Affidavit

2. This affidavit is submitted in support of a search warrant of the residence of
Samuel Sotero AMBROCIO VICENTE, who is suspected of the offense of fraud
and misuse of Visas and other documents for alien benefit under immigration law

in violation of 18 U.S.C. § 1546(a).
Case 1:19-mj-00312-CFH Document1 Filed 05/10/19 Page 4 of 7

It is believed that the fraudulent permanent resident card bearing AMBROCIO
VICENTE’s name is located inside the premises of 718 Central Avenue
Apartment 2, Albany, New York, 12206. It is requested a search warrant be
authorized to search for AMBROCIO VICENTE’s passport, birth certificate,
counterfeit permanent resident alien card, and other identity documents inside the
residence related to AMBROCIO VICENTE. It is requested that the warrant
encompass any and all identification documents, including but not limited to
immigration documents or any other official government issued documents, as it
relates to the identity of AMBROCIO VICENTE. The areas to be searched for
AMBROCIO VICENTE’s fraudulent identity documents include the entire
residence located at 718 Central Avenue Apartment 2, Albany, New York.

Description of Property

The residence is described as 718 Central Avenue Apartment 2, Albany, New
York, 12206, is two story building, gray in color. The first floor of 718 Central
Avenue, Albany, New York, belongs to Nino’s Deli and Bakery, with entrances to
the apartments above located on the left side of the building. See Attachment A.

Basis of Information and Probable Cause for the Search Warrant

The statements and opinions contained in this affidavit are based on my personal
participation in this investigation; information provided by confidential sources;
information provided by other law enforcement officers involved in this
investigation; my experience and training; and the experience and background of
the other officers involved in this investigation with whom I have discussed this
case. Since this affidavit is being submitted for the limited purpose of obtaining a
search warrant, I have not included each and every fact known to me concerning
this investigation. I have set forth only the facts that I believe are necessary to

establish the necessary probable cause for the requested warrant.

AMBROCIO VICENTE is an illegal alien who has no legal status in the United
States. AMBROCIO VICENTE appears to have illegally entered the United

2
Case 1:19-mj-00312-CFH Document1 Filed 05/10/19 Page 5 of 7

States at an unknown location and on an unknown date. As such, AMBROCIO
VICENTE continues to violate United States immigration laws, remaining in this
country without authorization or permission from the United States Department of

Homeland Security.

On May 10, 2019, Samuel Sotero AMBROCIO VICENTE was arrested by New
York State Police in the Town of Florida, New York. At the time of the arrest,
New York State Police found AMBROCIO VICENTE to be in possession of a
fraudulent Social Security Card, bearing the Samuel AMBROCIO VICENTE
XXX-XX-035.

7. On May 10, 2019, ICE ERO Officers interviewed AMBROCIO VICENTE at
the Montgomery County Jail to determine alienage and identity. AMBROCIO
VICENTE stated to ICE ERO officers that he had entered the United States
unlawfully, 6 years ago in California. ICE ERO Officers asked AMBROCIO
VICENTE if he had any any other forms of Identification, he stated that he
only had a Consular Identification Card from Guatemala on him and that his
passport was at home at 718 Central Avenue, Apartment 2, Albany, New
York, 12206 .

On May 10, 2019, U.S. Immigration and Customs Enforcement (ICE)
Enforcement and Removal Operations (ERO) received a photocopy of documents
belonging to Samuel Sotero AMBROCIO VICENTE from his employer
“CertaPro Painters of Albany.” The office manager from CertaPro Painters of
Albany provided ICE ERO with the photocopies of the documents which were
presented to the business for employment purposes by Samuel Sotero Ambrocio
Vicente. The documents included the personal information of AMBROCIO
VICENTE, to include a fraudulent Social Security Card and fraudulent United
States Permanent Resident Card. The Social Security number on the Social
Security card is XXX-XX-7035 and included AMBROCIO VICENTE’s name
and signature. Investigatory record checks reveal social security number XXX-
XX-7035 is not issued to AMBROCIO VICENTE. The Permanent Resident Card
bears the nome AMBROCIO VICENTE, his photograph, and alien registration
Case 1:19-mj-00312-CFH Document1 Filed 05/10/19 Page 6 of 7

number XXX-XXX-204. Immigration record checks reveal that alien registration
number XXX-XXX-204 is not issued to AMBROCIO VICENTE.

Deportation Officers have reason to therefore believe that Samuel Sotero
AMBROCIO VICENTE’s passport and fraudulent permanent resident card, used
by AMBROCIO VICENTE to obtain employment, is located within his residence
at 718 Central Avenue, Apartment 2, Albany, New York, 12206, and seek
authorization to search said residence for the presence of said document. This
address was provided to the New York State Police at the time of his most recent

arrest on May 10, 2019.

 

_ VV

CBevoi Haskins
Deportation Officer

Immigration and Customs Enforcement

 

 

 

SWORN TO BEFO THIS 10"
DAY OF MAY, 20

J / O

Hon. Dantehi-Stewart CHASM film
U.S. Magistrate Judge

James T. Foley U.S. Courthouse

445 Broadway, Room 314

Albany, New York 12207
Case 1:19-mj-00312-CFH Document 1 Filed 05/10/19 Page 7 of 7

ATTACHMENT A

PROPERTY TO BE SEARCHED

This warrant applies to the premises at 718 Central Avenue, Apartment 2. Albany, New
York 12206

718 Cental Ave 9 :
at bid : =

—loo

|

 

 
